DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification was amended to correct informalities in paragraph 0027 and the amendment is accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To correct claim dependency and numbering, the following amendments are made.

Claim [[8]] 7 The electrical terminal of claim 1, wherein the protrusion comprises a curved
profile having an axis of curvature extending in the longitudinal direction of the terminal.

Claim [[9]] 8The electrical terminal of claim [[8]] 7 wherein the protrusion comprises: first and

central protrusion; and a second intermediate protrusion arranged between the second end protrusion and the central protrusion, wherein the first and second intermediate protrusions
extend further into the opening than the first and second end protrusion and the central
protrusion.

Claim [[10]] 9 A cable assembly comprising: a flat flexible cable including a plurality of
conductors embedded within an insulation material, wherein a portion of each of the
conductors is exposed via openings selectively formed in the insulation material; and a plurality
of electrically conductive terminals, each of the terminals having a crimping portion at least
partially engaging with the openings in the insulation material and receiving the exposed
portion of a respective conductor, the crimping portion including: a base defining at least one
protrusion extending along the base in a longitudinal direction of the terminal, the protrusion
having a curved profile with an axis of curvature extending in the longitudinal direction of the
terminal therefrom; a first sidewall extending from the base and comprising a first section
attached to the base and a second section attached to the first section on an end opposite the
base; and a second sidewall extending from the base, the base and first and second sidewalls
defining an opening configured to receive the conductor, wherein, in a crimped state of the
terminal, the first section and second section of the first sidewall are rotated into the opening
for crimping the conductor within the opening and against the protrusion, the first section at
least partially surrounding the second section.
10 The cable assembly of claim [[10]] 9, wherein at least one of the first sidewall or
the second sidewall defines serrations on a side thereof opposite the opening in an uncrimped
state of the terminal, wherein in the crimped state of the terminal the conductor is crimped
between the serrations and the protrusion.

Claim [[12]] 11 The cable assembly of claim [[11]] 10, wherein the second sidewall comprises a
first section and a second section opposing the first and second sections of the first sidewall,
respectively, wherein in a crimped state, the first sidewall is rotated relative to the base in a
first direction and into the opening and the second sidewall is rotated into the opening in a
direction opposite to the first direction such that the first section of the second sidewall at least
partially surrounds the second section of the second sidewall.

Claim [[13]] 12 The cable assembly of claim [[12]] 11, wherein in the crimped state, the second
sections of the first and second sidewalls are rotated at least 270 degrees from an angular
orientation relative to the base in an uncrimped state of the terminal, each of the second
sections being wound within a respective one of the first sections.

Claim [[14]] 13 The cable assembly of claim [[11]] 10, wherein the first section of the first
sidewall extends from the base in a direction extending away from the opening, and the second
section of the first sidewall comprises a curved profile extending in a direction toward the
opening.

Claim [[15]] 14 The cable assembly of claim [[14]] 13, wherein an axis of curvature of the
second section of the first sidewall extends in the longitudinal direction of the terminal.

Claim [[16]] 15 The cable assembly of claim [[15]] 14, wherein the second section of the first
sidewall tapers in thickness from the first section to a free end thereof.

Claim [[17]] 16 Cancelled

Claim [[19]] 17 Cancelled

Claim [[20]] 18 Cancelled

Claim [[21]] 19 An electrical terminal for mating with an exposed conductor of a flat flexible
cable, comprising: an electrical contact; and a crimping portion extending from the electrical
contact in a longitudinal direction of the terminal for crimping to the conductor of the flat
flexible cable, the crimping portion including: a base defining at least one protrusion extending
therefrom; a first sidewall extending from the base and comprising a first section attached to
the base and a second section attached to the first section on an end opposite the base; and a
second sidewall extending from the base, the base and the first and second sidewalls defining
an opening configured to receive the conductor, the first section of the first sidewall extending
away from the opening, and the second section of the first sidewall tapering in thickness
between the first section and a free end thereof, wherein in a crimped state of the terminal, the first section and second section of the first sidewall are rotated into the opening for
crimping the conductor within the opening and against the protrusion, the first section at least
partially surrounding the second section.

Claim [[18]] 20 The electrical terminal of claim [[21]] 19, wherein the protrusion comprises:
first and second end protrusions; a central protrusion arranged between the first and second
end protrusions; a first intermediate protrusion arranged between the first end protrusion and
the central protrusion; and a second intermediate protrusion arranged between the second
end protrusion and the central protrusion, wherein the first and second intermediate
protrusions extend further into the opening than the first and second end protrusion and the
central protrusion.

Claim [[7]] 21 The electrical terminal of claim [[21]] 19, wherein the protrusion extends along
the base in the longitudinal direction of the terminal.

Claim 22 The electrical terminal of claim [[21]] 19, wherein the second section of the first
sidewall defines a curved profile extending in a direction toward the opening, and an axis of
curvature of the second section of the first sidewall extends in the longitudinal direction of the
terminal.

Allowable Subject Matter
Renumbered claims 1-15 and 19-23 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" An electrical terminal for mating with an exposed conductor of a flat flexible cable, comprising: an electrical contact; and a crimping portion extending from the electrical contact in a longitudinal direction of the terminal for crimping to the conductor of the flat flexible cable, the crimping portion including: a base defining at least one protrusion extending along the base in the longitudinal direction of the terminal, wherein the base and the first and second sidewalls define an opening configured to receive the conductor, the first sidewall defining serrations on a side thereof opposite the opening in an uncrimped state of the terminal, and wherein in a crimped state of the terminal crimping the conductor within the opening and between the serrations and the protrusion."
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim [[10]] 9 with the allowable feature being:" A cable assembly comprising: a flat flexible cable including a plurality of conductors embedded within an insulation material, and a plurality of electrically conductive terminals, each of the terminals having a crimping portion at least partially engaging with the openings in the insulation material and receiving the exposed portion of a respective conductor, the crimping portion including: a base defining at least one protrusion extending along the base in a longitudinal direction of the terminal, the protrusion having a curved profile with an axis of curvature extending in the longitudinal direction of the terminal, the base and first and second sidewalls defining an opening configured to receive the conductor, wherein, in a crimped state of the terminal, the first section and second section of the first sidewall are rotated into the opening for crimping the conductor within the opening and against the protrusion, the first section at least partially surrounding the second section."
Therefore, claim 9 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim [[21]] 19 with the allowable feature being:" An electrical terminal for mating with an exposed conductor of a flat flexible cable, comprising: an electrical contact; and a crimping portion extending from the electrical contact in a longitudinal direction of the terminal for crimping to the conductor of the flat flexible cable, the crimping portion including: a base defining at least one protrusion extending therefrom; the base and the first and second sidewalls defining an opening configured to receive the conductor, the first section of the first sidewall extending away from the opening, and the second section of the first sidewall tapering in thickness between the first section and a free end thereof."
Therefore, claim 19 is allowed.

Renumbered claims 2-8, 10-15, 20-23 are also allowed as being directly or indirectly dependent of the allowed renumbered base claims 1, 9 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847